DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8,11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: a vending machine including the features “control the first motor to stop rotating for the first time to make the target item enter the inside of the bucket under the driving of the second motor when the control device detects that the target item reaches the inlet of the bucket, wherein the target item is at least one item closest to the bucket in the storage column“ in combination with the rest of the claim language is not taught by the prior art.
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: an item dispensing method including the steps “controlling the first motor to start rotating for the first time to convey the target item to the inlet of the bucket; when detecting that the target item reaches the inlet of the bucket, controlling the first motor to stop rotating for the first time to make the target item enter the inside of the bucket under the driving of the second motor. “ in combination with the rest of the claim language is not taught by the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2006/0208851; US 20070021866.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651